                            Case 3:16-cv-02043-TSH Document 55 Filed 04/21/20 Page 1 of 7



                    1   JUSTIN T. BERGER (SBN 250346)
                        jberger@cpmlegal.com
                    2   JOSEPH M. ALIOTO JR. (SBN 215544)
                    3   jalioto@cpmlegal.com
                        MALLORY A. BARR (SBN 317231)
                    4   mbarr@cpmlegal.com
                        COTCHETT, PITRE & McCARTHY, LLP
                    5   San Francisco Airport Office Center
                        840 Malcolm Road
                    6   Burlingame, CA 94010
                    7   Telephone: (650) 697-6000
                        Facsimile: (650) 697-0577
                    8
                        Attorneys for Relator STF, LLC
                    9
                                                       UNITED STATES DISTRICT COURT
               10                                    NORTHERN DISTRICT OF CALIFORNIA
               11

               12       UNITED STATES OF AMERICA ex rel. STF,        CASE NO. 3:16-cv-2043 TSH
                        LLC, an organization; STATE OF
               13       CALIFORNIA; ex rel. STF, LLC, an             RELATOR’S OPPOSITION TO
                        organization,                                DEFENDANTS’ ADMINISTRATIVE
               14
                                                                     MOTION TO CONTINUE CASE
               15                      Plaintiffs,                   MANAGEMENT CONFERENCE AND FOR
                                                                     RELIEF FROM RULE 26 OBLIGATIONS
               16               v.

               17       CRESCENDO BIOSCIENCE, INC., a Delaware
                        corporation; and MYRIAD GENETICS, INC., a
               18
                        Delaware corporation,
               19
                                       Defendants.
               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼                RELATOR’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION TO CONTINUE
 LAW OFFICES
COTCHETT, PITRE &       CASE MANAGEMENT CONFERNECE AND FOR RELIEF FROM RULE 26 OBLIGATIONS;
 MCCARTHY, LLP
                        CASE NO.: 3:16-cv-2043-TSH
                                 Case 3:16-cv-02043-TSH Document 55 Filed 04/21/20 Page 2 of 7


                    1                                              INTRODUCTION

                    2          Federal Rule of Civil Procedure 1 promises litigants “the just, speedy, and inexpensive

                    3 determination of every action and proceeding.” To promote the expeditious movement of cases, the Rules

                    4 set deadlines for the parties to confer (“21 days before a scheduling order is due under Rule 16(b),”

                    5 Fed.R.Civ.P. 26(f)(1)), for the parties to appear at a conference with the Court (“the first date available on

                    6 the assigned judge’s calendar,” Civil L.R. 16-2), and for the Court to file a case management order (“90

                    7 days after any defendant has been served,” Fed.R.Civ.P. 16(b)).

                    8          The defendants, improperly utilizing an administrative motion, ask the Court to eschew Rule 1’s

                    9 promise. Their attempt should be denied for at least five reasons. First, the motion is partly moot insofar

               10 as the defendants seek relief from their Rule 26(f) obligations, since the Rule 26(f) conference already

               11 occurred on April 17, 2020. Second, the defendants fail to show “good cause” to move the Case

               12 Management Conference (“CMC”) and delay issuance of a scheduling order. Notably, their motion is

               13 devoid of legal authority. But, this Court has noted that “Rule 16(b)’s ‘good cause’ standard primarily

               14 considers the diligence of the party [seeking modification].” Oracle Am., Inc. v. Serv. Key, LLC, Case No.

               15 12-cv-00790 SBA, 2013 WL 2384246 (“Oracle”), at *1, citing Coleman v. Quaker Oats Co., 232 F.3d

               16 1271, 1294 (9th Cir.2000). Here, the CMC and the parties’ deadline to confer under Rule 26(f) have been

               17 on the calendar since January 30, 2020, nearly 3 months, and the defendants’ eleventh-hour motion – just

               18 four days before the Rule 26(f) conference deadline expires – is unjustifiable. Third, the defendants’

               19 claimed intention to move the CMC in the name of efficiency is pretextual, since their conduct to this

               20 point has demonstrably undermined efficiency and judicial economy while obstructing the case’s

               21 progress. Fourth, the defendants’ motion is a sheep in wolf’s clothing: fashioned as a mere

               22 “administrative motion” but in fact an improperly noticed motion to stay all discovery. Fifth, the

               23 improper use of the administrative motion procedure alone warrants denying the motion.

               24                                                   BACKGROUND

               25              On January 30, 2020, the Court scheduled the Case Management Conference (“CMC”) for May

               26 14, 2020. (Dkt. no. 25.) It also ordered the Relator to serve the defendants with the complaint and

               27 summons. (Id.) Defendant Myriad was served on February 18, 2020. (Dkt. no. 29.) Defendant

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        RELATOR’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION TO
 MCCARTHY, LLP                                                                                                                    1
                        CONTINUE CASE MANAGEMENT CONFERNECE AND FOR RELIEF FROM RULE 26
                        OBLIGATIONS; CASE NO.: 3:16-cv-2043-TSH
                                 Case 3:16-cv-02043-TSH Document 55 Filed 04/21/20 Page 3 of 7


                    1 Crescendo was served on February 25, 2020. (Dkt. no. 38.) Thus, under Fed.R.Civ.P. 16(b)(2), the case

                    2 management order is due on May 18, 2020.

                    3          Between March 2 and March 11, 2020, the parties communicated by telephone and by email to

                    4 schedule the Rule 26(f) conference. (Dkt. no. 54-1 (Alioto Decl. at ¶ 4).) The parties mutually agreed to

                    5 hold the conference on April 17, 2020. (Id.) At the scheduled time on April 17, 2020, the Rule 26(f)

                    6 conference was held telephonically, and the parties were represented by counsel. (Id. at ¶ 7.) However,

                    7 during the conference, the defendants refused to participate in discussing most of the 20 topics outlined in

                    8 the Standing Order of All Judges in the Northern District of California; although, they did provide

                    9 responses on a few topics. (Id. at ¶ 8, 9.) Relator filed a separate case management statement on April 17,

               10 2020, along with a proposed order. (Dkt. no. 54.)

               11                                                    DISCUSSION

               12              First, the defendants’ motion is moot. The Rule 26(f) conference already occurred on April 17,

               13 2020. In the interest of clarity, the Relator requests the Court so find. See, Dkt. no. 54-1 (Alioto Decl.).

               14              Second, the defendants failed to show good cause to delay issuance of the Rule 16(b) scheduling

               15 order. Rule 16(b) states that the Court “must issue the scheduling order as soon as practicable, but unless

               16 the judge finds good cause for delay, the judge must issue it within the earlier of 90 days after any

               17 defendant has been served with the complaint or 60 days after any defendant has appeared.” Fed.R.Civ.P.

               18 16(b)(2). The first defendant was served on February 18, 2020, so the Rule 16(b) scheduling order (i.e.,

               19 the “case management order”) is due on May 18, 2020.

               20              No relevant argument has been offered by the defendants to establish good case to delay. “‘Good

               21 cause’ exists when a deadline ‘cannot reasonably be met despite the diligence of the party seeking the

               22 extension.’” Oracle, 2013 WL 2384246, at *1 (N.D. Cal. May 30, 2013) quoting Johnson v. Mammoth

               23 Recreations, Inc., 975 F.2d 604, 609 (9th Cir.1992); see also, Finjan, Inc. v. Bitdefender Inc., No. 17-cv-

               24 04790-HSG, 2019 WL 5864597, at *1 (N.D. Cal. Nov. 8, 2019). In the context of a Rule 15 amendment,

               25 this Court has stated that “Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the

               26 party seeking the amendment.” Oracle, 2013 WL 2384246, at *1, citing Coleman v. Quaker Oats

               27 Co., 232 F.3d 1271, 1294 (9th Cir. 2000). “If the party seeking the modification ‘was not diligent, the

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        RELATOR’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION TO
 MCCARTHY, LLP                                                                                                                   2
                        CONTINUE CASE MANAGEMENT CONFERNECE AND FOR RELIEF FROM RULE 26
                        OBLIGATIONS; CASE NO.: 3:16-cv-2043-TSH
                                 Case 3:16-cv-02043-TSH Document 55 Filed 04/21/20 Page 4 of 7


                    1 inquiry should end’ and the motion to modify should not be granted.” Oracle, 2013 WL 2384246, at *1,

                    2 citing Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002).

                    3         Here, the Court issued an order on January 30, 2020 setting the Case Management Conference for

                    4 May 14, 2020. This triggered an April 23, 2020 deadline for the parties to confer under Rule 26(f). Even

                    5 though that deadline has been on the books for almost 3 months, the defendants waited to file the instant

                    6 motion 4 business days before the deadline (which explains their improper use of the administrative

                    7 motion’s 5-day opposition deadline). There is no justifiable reason for that delay, and the defendants offer

                    8 none. Under Rule 16, “carelessness is not compatible with a finding of diligence and offers no reason for

                    9 a grant of relief.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).

               10             Third, the defendants’ purported interest in filing the administrative motion to preserve “judicial

               11 economy,” “efficiency,” and “productive case management” is pretextual. (Dkt. no. 52 at 2.) They claim

               12 the CMC would be premature because the parties would be forced to “speculate” about the nature of the

               13 claims, given the pendency of the defendants’ motion to dismiss.

               14             But, it is evident from the record the defendants have little interest in efficiency or “case

               15 management progress.” After having scheduled a Rule 26(f) conference more than a month in advance,

               16 the defendants suddenly sought to upend the calendar and de facto cancel it by refusing to participate.

               17 They refused to confer on even the most uncontroversial of the 20 topics required to be discussed. During

               18 the course of over an hour, the defendants refused to state whether they objected to jurisdiction or service;

               19 they refused to acknowledge whether they would preserve evidence; they declined to state whether they

               20 were aware of any related cases; and most bizarrely, they refused to confirm they had read the Northern

               21 District’s Guidelines for Professional Responsibility, which, it appears, they did not: “[a] lawyer should

               22 not engage in delay tactics in scheduling meetings, hearings, or discovery.” Guidelines for Prof. Conduct,

               23 ¶3(c). If the defendants were truly interested in “efficiency” and “productive case management,” they

               24 would have participated more actively in the conference, reserved their objections, participated in the

               25 filing of a joint case management statement, and made their case for a discovery stay in a separate – and

               26 properly filed – motion.

               27             Moreover, the defendants argue that since they filed a motion to dismiss, the parties can only

               28 “speculate” about the scope of discovery and the claims asserted. (Dkt. no. 52 at 5.) On the contrary,
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        RELATOR’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION TO
 MCCARTHY, LLP                                                                                                                      3
                        CONTINUE CASE MANAGEMENT CONFERNECE AND FOR RELIEF FROM RULE 26
                        OBLIGATIONS; CASE NO.: 3:16-cv-2043-TSH
                                 Case 3:16-cv-02043-TSH Document 55 Filed 04/21/20 Page 5 of 7


                    1 there is an operative complaint on file. The claims asserted are clear. There is no need to speculate. The

                    2 parties can and should discuss the scope of the claims until such time as those claims change. To assume,

                    3 as the defendants do, that their motion to dismiss will be granted is not only presumptuous, it is also the

                    4 only identifiable source of speculation here.

                    5          Fourth, although they couch it as a seemingly innocuous “administrative motion” to modify the

                    6 case management conference date, the defendants’ request is plainly an effort to stay discovery, and it is

                    7 therefore improper. By seeking to continue the case management conference, the defendants seek to

                    8 move the deadline to confer under Rule 26(f), and thereby prevent discovery from beginning. See,

                    9 Fed.R.Civ.P. 26(d). This backdoor attempt to stay discovery should not be tolerated. If the defendants

               10 want a discovery stay, they are certainly entitled to seek one, and the Relator will respond. But, they

               11 should be forthright about it, notice it properly, and let the parties argue their sides. A motion to stay the

               12 case should not be shrouded in the kind of gamesmanship evident in both the filing of the administrative

               13 motion and in the defendants’ behavior at the Rule 26(f) conference.

               14              Fifth, the defendants’ improper use of the administrative motion procedure is itself grounds to

               15 deny the motion. “An administrative motion is intended to address ‘miscellaneous administrative

               16 matters,’” not “substantive legal arguments.” Diva Limousine, Ltd. v. Uber Techs., Inc., No. 18-CV-

               17 05546-EMC, 2019 WL 144589, at *3 (N.D. Cal. Jan. 9, 2019) (denying motion on basis of improper

               18 administrative motion); Civil L.R. 7-11 (administrative motions reserved for non-substantive matters,

               19 “such as motions to exceed otherwise applicable page limitations or motions to file documents under seal,

               20 for example”). The use of the administrative motion here limited the response to 2 business days and 5

               21 pages (a page requirement, incidentally, that the defendants themselves did not adhere to). “These issues

               22 confirm the general impropriety of [defendants’] use of an administrative motion, as the administrative

               23 motion procedure fails to give the parties . . . adequate opportunity to be heard.” Hess v. Astrazeneca

               24 Pharm., L.P., No. C 06-0572 PJH, 2006 WL 2092068, at *1 (N.D. Cal. July 26, 2006).

               25              Moreover, an administrative motion is only proper where the issue is “not otherwise governed by a

               26 federal statute, Federal or local rule or standing order of the assigned judge.” Id., see also Adobe Sys. Inc.

               27 v. A & S Elecs., Inc., No. C 15-2288 SBA, 2016 WL 9105173, at *3 (N.D. Cal. Oct. 13, 2016)

               28 (“[a]n administrative motion . . . is not a proper vehicle to consolidate cases, since consolidation is
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        RELATOR’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION TO
 MCCARTHY, LLP                                                                                                                      4
                        CONTINUE CASE MANAGEMENT CONFERNECE AND FOR RELIEF FROM RULE 26
                        OBLIGATIONS; CASE NO.: 3:16-cv-2043-TSH
                                 Case 3:16-cv-02043-TSH Document 55 Filed 04/21/20 Page 6 of 7


                    1 expressly governed by Federal Rule of Civil Procedure 42(a)”). Here, the issues presented are governed

                    2 by Federal Rule 16(a) and 16(b)(4), Federal Rule 26(a)(1)(A) and 26(a)(1)(C), and Civil Local Rule 16-

                    3 2(d), which provides that a party “may seek relief from an obligation imposed by Fed. R. Civ. P. 16 or 26

                    4 of the Order Setting Initial Case Management Conference” by “serving and filing a motion with the

                    5 assigned judge pursuant to Civil L.R. 7,” that is, a properly noticed motion. Civil L.R. 16-2(d).

                    6         Thus, the Court should deny the administrative motion as improper and need not consider its

                    7 merits. Adobe Sys. Inc. v. A & S Elecs., Inc., No. C 15-2288 SBA, 2016 WL 9105173, at *3 (for the same

                    8 reasons noted in this case, “[t]he Court therefore finds that Adobe’s administrative motion is improper and

                    9 need not be considered”); Dister v. Apple-Bay E, Inc., Case no. 07-cv-1377 SBA, 2007 WL 4045429, at

               10 *3-4 (N.D.Cal. Nov. 15, 2007 (party’s “use of Local Rule 7-11 to speed up litigation in order to save ‘time

               11 and resources’ is an improper vehicle to bring a motion to stay”). “Denial of a motion as the result of a

               12 failure to comply with local rules is well within a district court’s discretion.” Tri-Valley CARES v. U.S.

               13 Dept. of Energy, 671 F.3d 1113, 1131 (9th Cir. 2012); Silverman v. City & Cty of San Francisco, Case

               14 No. 11-cv-1615, 2012 WL 6019309, at * 1 (N.D.Cal. Dec.3, 2012), citing Grove v. Wells Fargo Fin. Cal.,

               15 Inc., 606 F.3d 577, 582 (9th Cir. 2010) (upholding district court’s denial of motion to tax costs which was

               16 not in compliance with the court’s local rules).

               17 Dated: April 21, 2020                             Respectfully submitted,

               18                                                   COTCHETT, PITRE & McCARTHY, LLP

               19                                                   /s/ Joseph M. Alioto Jr.
               20                                                   JUSTIN T. BERGER
                                                                    JOSEPH M. ALIOTO
               21                                                   MALLORY A. BARR

               22                                                   Attorneys for Relator
               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        RELATOR’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION TO
 MCCARTHY, LLP                                                                                                                 5
                        CONTINUE CASE MANAGEMENT CONFERNECE AND FOR RELIEF FROM RULE 26
                        OBLIGATIONS; CASE NO.: 3:16-cv-2043-TSH
                                Case 3:16-cv-02043-TSH Document 55 Filed 04/21/20 Page 7 of 7


                    1                                          [PROPOSED] ORDER

                    2         On April 17, 2020 the Defendants Crescendo Bioscience, Inc. and Myriad Genetics Inc. filed a

                    3 motion for administrative relief pursuant to Civil Local Rule 7-11 requesting that the Case Management

                    4 Conference be continued and that the Court grant them relief from their obligations under Federal Rule of

                    5 Civil Procedure 26. IT IS HEREBY ORDERED that the motion is DENIED.

                    6         [The Case Management Conference is set for May 14, 2020. The parties’ obligations under Rule

                    7 26 remain unchanged.]

                    8         [IT IS FURTHER ORDERED that the Court finds that the parties conferred pursuant to Rule 26(f)

                    9 on April 17, 2020.]

               10             IT IS SO ORDERED.

               11 Dated: April ______, 2020
                                                                                THOMAS S. HIXSON
               12                                                            United States Magistrate Judge
               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
                        RELATOR’S OPPOSITION TO DEFENDANTS’ ADMINISTRATIVE MOTION TO
 MCCARTHY, LLP                                                                                                                 6
                        CONTINUE CASE MANAGEMENT CONFERNECE AND FOR RELIEF FROM RULE 26
                        OBLIGATIONS; CASE NO.: 3:16-cv-2043-TSH
